     Case 2:18-cv-02857-WBS-CKD Document 36 Filed 06/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SOLOMON J. ANDREWS,                                 No. 2:18-cv-2857 CKD P
12                       Plaintiff,
13           v.                                          ORDER AND
14   DR. PARKLIN, et al.,                                FINDINGS AND RECOMMENDATIONS
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. On April 3, 2020, defendants filed a motion for summary judgment. On May 11,

19   2020, plaintiff was ordered to file an opposition or a statement of non-opposition to the pending

20   motion within thirty days. In the same order, plaintiff was informed that failure to file an

21   opposition would result in a recommendation that this action be dismissed pursuant to Fed. R.

22   Civ. P. 41(b). The thirty-day period has now expired, and plaintiff has not responded to the

23   court’s order.

24           Although it appears from the file that plaintiff’s copy of the court’s May 11, 2020 order

25   was returned, plaintiff was properly served. It is plaintiff’s responsibility to keep the court

26   apprised of his current address at all times. Pursuant to Local Rule 182(f), service of documents

27   at the record address of the party is fully effective.

28   /////
                                                        1
     Case 2:18-cv-02857-WBS-CKD Document 36 Filed 06/22/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court assign a district

 2   court judge to this case.

 3           IT IS HEREBY RECOMMENDED that this action be dismissed pursuant to Federal Rule

 4   of Civil Procedure 41(b).

 5           These findings and recommendations are submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 7   after being served with these findings and recommendations, any party may file written

 8   objections with the court and serve a copy on all parties. Such a document should be captioned

 9   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

10   objections shall be filed and served within fourteen days after service of the objections. The

11   parties are advised that failure to file objections within the specified time may waive the right to

12   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

13   Dated: June 22, 2020
                                                       _____________________________________
14
                                                       CAROLYN K. DELANEY
15                                                     UNITED STATES MAGISTRATE JUDGE

16

17

18   andr2857.46fr

19

20
21

22

23

24

25

26
27

28
                                                       2
